DETAILED ACTION
Claims 1-8 and 21-32 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on Feb 12, 2021 has been entered and considered by the examiner. By the amendment, claim 1 and 3-8 are amended and claim 9-20 are cancelled. Claims 21-32 are added.
In light of the amendments made, the previous claim objection is withdrawn.

                                                                Response to Arguments
5.            Following Applicants arguments, the 101 rejection of the claims is Maintained. 
6.            Following Applicants arguments, the 103 rejection of the claims is Maintained. 


Response to 35 USC 101 arguments

7.           Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments see page 8-11
Claims 1, 21, and 27 are not directed to an abstract idea under Alice/Mayo Step One jurisprudence
To determine whether a claim is directed to patent ineligible subject matter, such as an abstract idea, the claim must be evaluated as a whole, Enfish LLC v. Microsoft, Inc., 822 F.3d 1327 (Fed. Cir. 2016). While reciting individual information processing operations, claims 1, 21, and 27 are not directed to 

Applicant's invention includes operations that increase accuracy and efficiency of modeling oilfield operations by identifying aspects shared categorically by multiple models and processing those aspects to determine the sequencing of model solutions. The sequencing is based on a specified "target parameter" type data object. For example, amended claim 1 recites in part,

"identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters."

Having determined at least a start point for the multi-model processing sequence, the method includes model processing operations in which solutions corresponding to a specific data object type (variable parameters) are generated. For example, amended claim 1 recites in part,

"determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model."

The subsequent series of operations further implement the particularized model processing sequence in a manner that leverages the distinction between a "variable parameter" type data object and the "target 

"identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;

identifying a set of variable parameters common to the first oilfield model and the second oilfield model;

applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model; and

determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model."

Considered in individual isolation, the steps of identifying a first oilfield model as highest ranking based on target parameter prioritization and identifying a second oilfield model as lower ranking based on the same prioritization may be considered equivalent to a mental process. However, as claimed, the sequentially dependent combination of operations clearly constitutes a specific and non-abstract overall procedure that cannot reasonably be considered equivalent to a mental process such as an observation, evaluation, judgement, or opinion. To characterize this sequentially dependent series of model ranking and model processing operations in combination as no more than an abstract idea would be an overgeneralization that ignores the non-routine combination of particularized and sequentially dependent information handling operations. Such overgeneralization is improper as explained by the Federal Circuit in Enfish.



The claims at issue in Electric Power Group recite a method in a power grid context that includes generically collecting and analyzing data from grid and non-grid sources and displaying some of the results of the collection and analysis. As noted by the court, the claimed invention is unpatentable as directed to an abstract idea because it merely entails, "a process of gathering and analyzing information of a specified content, then displaying the results." The court further noted that nothing in the gathering, analyzing, and displaying of the information constituted a technical improvement. In clear contrast. Applicant's claims 1, 21, and 27 recite a procedure including several data generation and processing operations that individually and particularly in combination constitute a technical improvement. For example, the method includes using a model ranking procedure that defines the sequence of subsequent model processing operations. The method further includes a variable parameter processing operation in which variably parameters identified to be common between the models is used to operably configure the operation in which a solution to the lower ranking second model is generated. These steps constitute a technical improvement in the field of oilfield operation modeling generally and specifically to improving accuracy of multi-model results.



Since Applicant's claims 1, 21, and 27 recite operations in which data constructs are generated and processed in individually unique processing operations (e.g., generating a solution to the second model using previously generated solutions to the first model corresponding to a set of common variable parameters) and result in an iterative overall procedure in which the refined solution to the first model 

Examiner response
Unlike the claims in Enfish, LLC v. Microsoft Corp, Digitech, Electric Power Group, CyberSource, or Int. Ventures v. Cap One Financial that solved a problem in computer technology, the instant application is not an improvement in oilfield operation. The computer is used the tool to implement the abstract idea. It still recites mental process that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); the claim limitations as
"determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model." (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
“applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model”; (as above, a person is capable of mentally performing basic analysis to determine a set of values that optimizes a target parameter in the second oilfield model.)
“determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.”(a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)

“adjusting operation of oilfield equipment using the refined solution”;(Further, a person can mentally adjust parameters based on their expertise and the results of calculations they have just performed mentally. Also it can be found as post solution activity that does not integrate the judicial exception into a practical application (See MPEP 2106.05(g)).  )
Examiner found all the steps is the mental process and can be performed using the computer tool so there is no technological improvement. The computer tool can be used to perform the steps for optimizing the oilfield operations. 


Regarding applicant arguments page 12-14
Claims 1, 21, and 27 do not satisfy either of the two prongs of the USPTO's examination guidance for determining whether a claim is "directed to" an abstract idea
The current guidance for how to implement step 2A of the USPTO's Subject Matter Eligibility Test (step one of the Alice/Mayo test) sets forth a two-prong analysis for determining whether a claim is directed to an abstract idea. The first prong entails determining whether the claim recites an abstract idea and the second prong entails determining whether any portion reciting an abstract idea is integrated into a practical application.
Regarding the first prong, each of claims 1, 21, and 27 includes an operation of adjusting operation of oilfield equipment using the refined solution that indisputably falls outside the enumerated categories of mathematical concepts, methods of organizing human behavior, and mental processes. The other steps are directed to processing oilfield models and are recited in claim 1, for example, as follows:
"identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters;


identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;
identifying a set of variable parameters common to the first oilfield model and the second oilfield model;
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model;
determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.
In accordance with the Step 2A guidance, there are no features of these operations that can reasonably be characterized as a mental process. The guidance describes mental processes as concepts performed in the human mind including an observation, evaluation, judgment, or opinion. Merely determining a prioritization ranking among multiple models or identifying a models as corresponding to the ranking may reasonably be considered analogous to human mental processes. However, Applicant's claims 1, 21, and 27 do not include elements manifesting such bare abstract informational assessment as is facially evident from the foregoing determining elements in full individual and overall claim context. Instead, the foregoing operations expressly recite a specific technique for determining model ranking based on a specific data type criteria and processing the models using a sequence based on the ranking and using an iterative feedback technique that is clearly beyond any reasonable mental process characterization.
The foregoing conclusion regarding the first prong of the 2A guidelines notwithstanding. Applicant further submits that the elements of claims 1, 21, and 27 are integrated into a practical application and therefore none of these claims is directed to an abstract idea under the second prong. The second prong of the "directed to" analysis entails a determination of whether a claim feature reciting an abstract idea is integrated into a practical application. As explained in the guidance, "[a] claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that 
Regarding the original claims, page 4 of the Office Action contends that the steps of identifying a first and second oilfield model and the step of identify a set of parameter values used in the n solutions amounts to mere data gathering. Applicant contends that as amended neither the two "identifying" operations nor the step of identifying a set of variable parameters in the amended claims clearly amount to more that mere data collection. In combination, these steps with the are a well-defined and tightly integrated sequence of individually and collectively unique computer processing steps and are therefore clearly integrated into a practical technical solution as well as falling outside the scope of mental processes.

Examiner response
Examiner found no additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Under the step 2A prong 2 the additional element as 
“identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters."
"identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;
“identifying a set of variable parameters common to the first oilfield model and the second oilfield model;”
The above claim limitations is recited at a high level of generality (i.e., as a general means of gathering model information), and amounts to mere data gathering that is found to be insignificant extra-solution 

Regarding applicant arguments 14
Claims 1, 21, and 27 constitutes an improvement to the technical field of oilfield operation modeling and therefore clearly recites "significantly more" than an abstract idea
In addition to supporting a contention of not directed to an abstract idea under 2A, the courts have found that improvements in technology beyond computer functionality may demonstrate patent eligibility under Step 2B.1 In addition to rendering claims 1, 21, and 27 not directed to an abstract idea, the unique sequence of identifying particular models among a set of models for processing at a particular point in the sequence, collecting initial solutions for an initially processed model, and applying the initial solutions in combination with model comparison (find common variable parameters) clearly constitute an improvement to the field of oilfield operation modeling that, as a whole, is clearly "significantly more" than an abstract idea. The indisputably non-abstract portions of the claims recite significantly more than generic/routine information collection and processing. As explained above, each of the claims includes a particularly configured and sequence-dependent series of operations including a particularized sequence of operations for selectively processing particularly identified models and using solutions from a later processed model to refine a solution of an earlier processed model that constitutes a non-abstract improvement to oilfield modeling technology.

Examiner response
The Examiner respectfully traverses Applicants’ argument. Under the step 2A Prong 2 analysis, examiner found no additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Generic computer components is 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking 

  


Response to the prior art rejection

Regarding applicant arguments page 15
As amended. Applicant's invention is directed to a method/system/program product in which multiple oilfield models are ranked based on prioritization of respective target parameters that are subsequently used for the hierarchical feedback solution process in which solutions for a higher ranking model that correspond to target parameter optimization are then partially used by lower ranking models. For example, amended claim 1 recites in part,

determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a value of a target parameter of the first oilfield model."

Neither of the prior art references, Jamison and Gorell, disclose or suggest a method in which multiple oilfield models are ranked based on prioritization of respective target parameters that are subsequently used for the hierarchical feedback solution process in which solutions for a highest ranking model that correspond to target parameter optimization are then partially used by lower ranking models. Applicant therefore respectfully submit that the rejections of claim 1 is overcome and that claims 1, 21, 27, and all claims depending therefrom are allowable.

Examiner’s response
The Examiner respectfully traverses Applicants’ arguments and cite the previous office action See ¶ 50-53- the parameters of which may be set based on recommendations produced by a cognitive computer using the techniques. The drilling environment 800 contains numerous parameters that may be optimized based on the cognitive computer's recommendations. The cognitive computer 702 additionally obtains oilfield operations models appropriate to the drilling environment 800 to generate multiple scenarios. The cognitive computer 702 learns about the drilling environment 800 by analyzing the scenarios (e.g., by adjusting various parameters in the oilfield operations models to determine how each such adjustment affects the outcome). The cognitive computer 702 accesses resources stored in the information repositories and, using all information collected thus far, uses its probabilistic, cognitive algorithms to generate one or more recommendations regarding the implementation of the drilling environment 800. See para 62 The cognitive computer then accesses oilfield operations models that are stored, for example, in the information repositories 710, 712 of FIG. 7. Each such oilfield operations model is a mathematical the cognitive computer delegates such analysis to other machines (e.g., other cognitive computers or deterministic von Neumann computers.

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider cognitive computer ranks several oilfield operation model based on the higher importance using algorithm. The cognitive computer delegates such analysis (or ranking) to other machines (e.g., other cognitive computers or deterministic von Neumann computer. This means the solutions for the rank 1 model (or highest importance) with the target parameter optimization used by rank 2 model. 



Claim Rejections - 35 USC §101
8.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
9.       Claims 1-8 and 21-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 

 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-8 are directed to method or process, which falls on the one of the statutory category.
Claims: 21-26 are directed to system or device, which falls on the one of the statutory category.
Claims: 27-32 recites “non- transitory computer readable medium” which fall into one of the statutory categories of invention that is manufacture.

 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1, 31 and 32 recites: 
"determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model." (a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
“applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model”; (as above, a person is capable of mentally performing basic analysis to determine a set of values that optimizes a target parameter in the second oilfield model.)
“determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.”(a person could do this via mental arithmetic and making mental notes, or by using a pencil and paper to aid in their mental calculations)
“adjusting operation of oilfield equipment using the refined solution”;(Further, a person can mentally adjust parameters based on their expertise and the results of calculations they have just performed mentally. Also it can be found as post solution activity that does not integrate the judicial exception into a practical application (See MPEP 2106.05(g)).  )

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of 
“identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters."
"identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;
“identifying a set of variable parameters common to the first oilfield model and the second oilfield model;”
The above claim limitations is recited at a high level of generality (i.e., as a general means of gathering model information), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g)).
Also the claim limitation of “adjusting operation of oilfield equipment …” is found as post solution activity that does not integrate the judicial exception into a practical application (See MPEP 2106.05(g)). The method for optimizing oilfield operations is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e., oilfield operations) thus, it does not integrate the judicial exception into a practical application. (See MPEP 2106.05(h)) The claim is directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The step “identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters."
"identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;
“identifying a set of variable parameters common to the first oilfield model and the second oilfield model;”
The above claim limitations is recited at a high level of generality (i.e., as a general means of gathering model information), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g)).
Also the claim limitation of “adjusting operation of oilfield equipment …” is found to be insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) The method for optimizing oilfield operations is generally linking the use of a judicial exception to a particular technological environment or field of use (i.e., oilfield operations) thus, it does not integrate the judicial exception into a practical application. (See MPEP 2106.05(h)). Generic computer components is recited as performing generic computer functions that are well-understood, routine and conventional activities, and amount to no more than implementing the abstract idea with a computerized system. Thus, claim 1, 21 and 27 are not patent eligible.


Claim 2, 22 and 28 further recites wherein the n solutions either optimize the target parameter equally or optimize the target parameter unequally but beyond a predetermined optimization threshold. Under the 
Claim 2, 22 and 28 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 3, 23 and 29 further recites adjusting oilfield equipment using the refined solution to the first oilfield model. A person can mentally adjust oilfield equipment based on their expertise and the results of calculations they have just performed mentally. Also it can be found as post solution activity that does not integrate the judicial exception into a practical application (See MPEP 2106.05(g)).  ). The claim does not include any additional element, thus, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.

Claim 4, 24 and 30 further recites wherein said applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model comprises varying one or more other parameters of the second oilfield model that are not common to the first oilfield model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Thus, claims directed to the abstract idea. 
Claim 4, 24 and 30 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception.


Claim 5, 25 and 31 recites wherein said determining said n solutions comprises determining said n solutions using a genetic algorithm. Under the broadest reasonable interpretation, this limitation covers mathematical calculations and therefore falls within the “Mathematical Concepts” grouping of abstract ideas. Claim 5, 25 and 31 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 5, 25 and 31 not patent eligible.


Claim 6, 26 and 32 further recites wherein said determining the refined solution comprises varying one or more other parameters of the first oilfield model while holding the parameter value from the solution to the second oilfield model constant. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 6, 26 and 32 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claims 6, 26 and 32 not patent eligible.


Claim 7 further recites wherein the target parameter of the first oilfield model has a higher priority than the target parameter of the second oilfield model. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. Claim 7 therefore, when taken as a whole does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 7 is not patent eligible.

Claim 8 further recites wherein the target parameter of the first oilfield model is revenue per barrel of oil equivalent (BOE) and the target parameter of the second oilfield model is a degree of sound emissions.  This limitations is only the description of the target parameter and amounts to only elaborating the abstract idea identified in claim 1. The claim does not include any additional element into the claim and when taken as a whole, it does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 8 is not patent eligible.



Claim Rejections - 35 USC § 103
10.            In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


11.              This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.           Claims 1-7, 9-10, 12-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al., (PUB NO: US 20180119534 A1), hereinafter Jamison  in view of Gorell (PUB NO: US 20150149140 A1).

Regarding claim 1
Jamison teaches a method for optimizing oilfield operations (see ¶ 22- the use of neurosynaptic technology (and associated cognitive algorithms) to intelligently assist in optimizing oilfield operations.), comprising: 
identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these modeled scenarios to identify how the outcomes of the models change when different parameters are modified. Because the cognitive computer analyzes the modeled scenarios in great detail in this 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm. 


determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model. (see ¶ 25 

Examiner note: According to the specification page 2 line 11-12 it says values for all parameters in the model that will optimize the target parameter for that model are determined. This set of values is called a “solution”. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters for one scenario corresponds to one solution and if there is more scenarios then it corresponds to the n solutions. Each scenario is a different permutation of the oilfield operations models corresponds to the values of variable parameters. Examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm.

identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider second oilfield model is the second oilfield operation model that optimize another oilfield parameter (or another target parameter) of higher importance using the cognitive computer that ranks the recommendations based on a weighting algorithm. Examiner consider the rank 1 corresponds to the target parameter optimized using first oilfield model based on a weighing algorithm and rank 2 corresponds to another target parameter optimized using second oilfield model based on a weighing algorithm. 

identifying a set of variable parameters common to the first oilfield model and the second oilfield model; (see ¶ 25 The cognitive computer accesses such models and uses the models to generate multiple "scenarios" pertaining to the oilfield operations situation. In at least some embodiments, the cognitive 

Examiner note: Examiner consider multiples scenarios as the n number of solution. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters in the first scenario corresponds to one solution and a single one of those parameter values are adjusted to form the second scenario. The combination of parameter values for first and second scenario corresponds to the set of parameter values used in the two solutions and thus, multiple scenarios corresponds to the n solutions. The relationship between the parameters helps to determine the set of common variables between the two models. 
and
adjusting operation of oilfield equipment using the refined solution. (See ¶ 14 and FIG. 8A is a schematic diagram of drilling equipment drilling a well. See ¶ 50-53- The drilling environment 800 contains numerous parameters that may be optimized based on the cognitive computer's recommendations. [Corresponds to the refined solution] The cognitive computer 702 learns about the drilling environment 800 by analyzing the scenarios (e.g., by adjusting various parameters in the oilfield operations models to determine how each such adjustment affects the outcome)

Examiner note: FIG 8A is the drilling equipment drilling a well where the parameters of drilling equipment are adjusted by analyzing the scenarios.

However, Jamison does not teach 
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model;
determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.
In the related field of invention, Gorell teaches 
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model; (see ¶ 41- The method includes creating an initial model of the reservoir having a plurality of virtual wellbores, each virtual wellbore being associated with a spatially-dependent parameter. The method includes solving for the parameters associated with the virtual wellbores in the first subset to get a first set of values while holding constant the parameters associated with the virtual wellbores in the second subset and setting the parameters associated with the virtual wellbores in the first subset to the first set of values. Further, the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir.)

Examiner note: Examiner consider the initial model as the second oilfield model with plurality of virtual well bores. The parameters associated with the virtual wellbores in the second subset (or second oilfield model) is different than the parameters in the first subset (or first oilfield model). Second oilfield model optimize the virtual wellbores by solving the parameters in the second subset to get a second set of values.  And applying from the n solutions corresponds to the selecting a position and trajectory based on the first and second set of values of the virtual wellbore for solving a reservoir simulation optimization problem.

determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model; (See ¶ 38- the present disclosure is directed to a computer-implemented method of solving a reservoir simulation optimization problem. The method includes creating an initial model of a well field having a plurality of wells, each well-being associated with a spatially-dependent parameter and dividing the well field into first and second regions, the first region including a first subset of the plurality of wells and the second region including a second subset of the plurality of wells. The method also includes solving for the parameters associated with the wells in the first subset to get a first set of values while holding constant the parameters associated with the wells in the second subset and setting the parameters associated with the wells in the first subset to the first set of values. See ¶ 41- the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir. Finally, the method includes preparing equipment to construct a portion of the plurality of physical wellbores and drilling the plurality of physical wellbores in accordance with the selected trajectory.)

Examiner note: Examiner consider preparing equipment to construct a portion of the plurality of physical wellbores as the refined solution to the first oilfield model using the selected trajectory. Examiner also consider the solution performed by reservoir simulation optimization method in the plurality of physical wellbores in the reservoir as the first oilfield model)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of oilfield operation as disclosed by Jamison to include applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model and determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model as taught by Gorell in the system of Jamison in order to optimize a specific parameter for every well in a field (i.e., optimization at the "field level"). Reservoir simulation is an area of reservoir engineering that employs computer models to predict the transport of fluids, such as petroleum, water, and gas, within a reservoir. Reservoir simulators are used by petroleum producers in determining how best to develop new fields, as well as generate production forecasts on which investment decisions can be based in connection with developed fields. (See ¶ 001-002)



Regarding claim 2, 22 and 28
Jamison further teaches wherein the n solutions that optimize the target parameter equally (See ¶ 62-64 the cognitive computer then accesses oilfield operations models that are stored, for example, in the information repositories 710, 712 of FIG. 7. Each such oilfield operations model is a mathematical model used for simulating, explaining and making predictions about complex physical processes and phenomena relating to oilfield operations. Deterministic models are mathematical models in which outcomes are precisely determined through known relationships among states and events, without any room for random variation. Stated another way, deterministic models always assume certainty in all inputs to the model. Accordingly, deterministic models will, given a specific set of inputs, consistently produce the same output. One example of a deterministic model is a drilling optimization model, which describes the response of a particular drilling environment to a set of inputs or constraints. The drilling optimization 

or optimize the target parameter unequally but beyond a predetermined optimization threshold. (See Jamison ¶ 72-74 -Non-deterministic models, also referred to as probabilistic or stochastic models, are models used to estimate probability distributions of potential outcomes by allowing for variation in one or more inputs over time. Geostatistical modeling is one example of a non-deterministic model. Such models integrate and use multidisciplinary data, including, without limitation. A logistics model describing the illustrative supply chain thus includes numerous factors, such as, without limitation) 

Examiner note: Examiner consider the deterministic model to optimize the target parameter equally and the non- deterministic model to optimize the target parameter unequally based on the multiple scenarios (or n solutions). According to the page 6 line 15-20- The specification has defined predetermined optimization threshold as “the predetermined target value need not always be precisely specified. For instance, a predetermined target value for a parameter may in some applications be defined as “the highest possible value” of that parameter or “the lowest possible value” of that parameter”. Examiner consider without limitation on the non-deterministic model corresponds as the beyond a predetermined optimization threshold.




Regarding claim 3, 23 and 29
Jamison further teaches adjusting oilfield equipment using the refined solution to the first oilfield model. (See ¶ 14 and FIG. 8A is a schematic diagram of drilling equipment drilling a well. See ¶ 50-53- 




Regarding claim 4, 24 and 30
Jamison does not explicitly teach wherein said applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model comprises varying one or more other parameters of the second oilfield model that are not common to the first oilfield model.

However, Gorell further teaches wherein said applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model comprises varying one or more other parameters of the second oilfield model that are not common to the first oilfield model. (¶ 24- The reservoir simulator 110 may divide the well field into regions in any number of different manners based upon the number of wells in a field and the spatially-dependent parameter being optimized during the optimization process. For example, a well field may be divided up one way when solving for a first spatially-dependent parameter but another way for a second spatially-dependent parameter if a change in the second parameter affects other wells to a greater degree than a change in the first parameter. The division of a well field into regions also depends on the number of parameters that may be simultaneously solved for in an efficient manner.)

Examiner note: Examiner consider varying the first parameter with second parameter if the change affects other wells to a greater degree.


 Regarding claim 5, 25 and 31
Jamison further teaches wherein said determining said n solutions comprises determining said n solutions using a genetic algorithm. (See ¶ 53-The drilling environment 800 contains numerous parameters that may be optimized based on the cognitive computer's recommendations and see also ¶ 79- The genetic algorithms may be used to repeatedly generate new recommendations and the natural selection aspect of the genetic algorithms may be used to repeatedly discard all but the best of the generated recommendations. In this way, recommendations with a strong likelihood of post-execution success are generated.)


Regarding claim 6, 26 and 32
Jamison does not explicitly teach wherein said determining the refined solution comprises varying one or more other parameters of the first oilfield model while holding the parameter value from the solution to the second oilfield model constant.
However, Gorell further teaches wherein said determining the refined solution comprises varying one or more other parameters of the first oilfield model while holding the parameter value from the solution to the second oilfield model constant. (¶ 24- The reservoir simulator 110 may divide the well field into regions in any number of different manners based upon the number of wells in a field and the spatially-dependent parameter being optimized during the optimization process. For example, a well field may be divided up one way when solving for a first spatially-dependent parameter but another way for a second spatially-dependent parameter if a change in the second parameter affects other wells to a greater degree than a change in the first parameter. The division of a well field into regions also depends on the number of parameters that may be simultaneously solved for in an efficient manner. See ¶ 41 - The method includes solving for the parameters associated with the virtual wellbores in the first subset to get a 

Examiner note: Examiner consider varying the first parameter with second parameter if the change affects other wells to a greater degree. Examiner consider holding the constant parameters associated with the virtual wellbores in the first subset and second subset corresponds to the selecting the value (i. e., trajectory) to construct a portion of the plurality of physical wellbores.



Regarding claim 7
Jamison further teaches wherein the target parameter of the first oilfield model has a higher priority than the target parameter of the second oilfield model. (See ¶ 27-The cognitive computer may have automatically modified its ranking algorithm based on past user recommendation selections and subsequent outcomes so that the recommendation most likely to be selected by the user is ranked highest and is most likely to produce the best outcome for the user. See ¶ 50- the parameters of which may be set based on recommendations produced by a cognitive computer using the techniques See ¶ 81-the cognitive computer identifies more than one recommendation, the cognitive computer ranks the recommendations based on a weighting algorithm (step 1116). The weighting algorithm dictates factors that are more important and those that are less important)

Examiner note: Under the broadest reasonable sense, the examiner consider target parameter as of higher importance than other different target model based on the ranking which is obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm. 





Regarding claim 21
Jamison teaches a processor; and a memory device coupled to the processor and storing instructions executable by the processor to cause the processor to, (see ¶ 52- The data processing unit may take many suitable forms, including one or more of: an embedded processor, a desktop computer, a laptop computer, a central processing facility, and a virtual computer in the cloud. software on a non-transitory information storage medium may configure the processing unit to carry out the desired processing, modeling, and display generation)causes the processor to: 
identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these modeled scenarios to identify how the outcomes of the models change when different parameters are modified. Because the cognitive computer analyzes the modeled scenarios in great detail in this manner, it detects relationships between various models parameters (e.g., well placement, well trajectory, weight on bit) See ¶ 27-The cognitive computer may have automatically modified its ranking algorithm 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm. 


determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model. (see ¶ 25 The cognitive computer accesses such models and uses the models to generate multiple "scenarios" pertaining to the oilfield operations situation. In at least some embodiments, the cognitive computer 

Examiner note: According to the specification page 2 line 11-12 it says values for all parameters in the model that will optimize the target parameter for that model are determined. This set of values is called a “solution”. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters for one scenario corresponds to one solution and if there is more scenarios then it corresponds to the n solutions. Each scenario is a different permutation of the oilfield operations models corresponds to the values of variable parameters. Examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm.

identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these modeled scenarios to identify how the outcomes of the models change when different parameters are modified. Because the cognitive computer analyzes the modeled scenarios in great detail in this manner, it 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider second oilfield model is the second oilfield operation model that optimize another oilfield parameter (or another target parameter) of higher importance using the cognitive computer that ranks the recommendations based on a weighting algorithm. Examiner consider the rank 1 corresponds to the target parameter optimized using first oilfield model based on a weighing algorithm and rank 2 corresponds to another target parameter optimized using second oilfield model based on a weighing algorithm. 

identifying a set of variable parameters common to the first oilfield model and the second oilfield model; (see ¶ 25 The cognitive computer accesses such models and uses the models to generate multiple "scenarios" pertaining to the oilfield operations situation. In at least some embodiments, the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the 

Examiner note: Examiner consider multiples scenarios as the n number of solution. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters in the first scenario corresponds to one solution and a single one of those parameter values are adjusted to form the second scenario. The combination of parameter values for first and second scenario corresponds to the set of parameter values used in the two solutions and thus, multiple scenarios corresponds to the n solutions. The relationship between the parameters helps to determine the set of common variables between the two models. 
and
adjusting operation of oilfield equipment using the refined solution. (See ¶ 14 and FIG. 8A is a schematic diagram of drilling equipment drilling a well. See ¶ 50-53- The drilling environment 800 contains numerous parameters that may be optimized based on the cognitive computer's recommendations. [Corresponds to the refined solution] The cognitive computer 702 learns about the drilling environment 800 by analyzing the scenarios (e.g., by adjusting various parameters in the oilfield operations models to determine how each such adjustment affects the outcome)

Examiner note: FIG 8A is the drilling equipment drilling a well where the parameters of drilling equipment are adjusted by analyzing the scenarios.

However, Jamison does not teach 

determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.
In the related field of invention, Gorell teaches 
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model; (see ¶ 41- The method includes creating an initial model of the reservoir having a plurality of virtual wellbores, each virtual wellbore being associated with a spatially-dependent parameter. The method includes solving for the parameters associated with the virtual wellbores in the first subset to get a first set of values while holding constant the parameters associated with the virtual wellbores in the second subset and setting the parameters associated with the virtual wellbores in the first subset to the first set of values. Further, the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir.)

Examiner note: Examiner consider the initial model as the second oilfield model with plurality of virtual well bores. The parameters associated with the virtual wellbores in the second subset (or second oilfield model) is different than the parameters in the first subset (or first oilfield model). Second oilfield model optimize the virtual wellbores by solving the parameters in the second subset to get a second set of values.  And applying from the n solutions corresponds to the selecting a position and trajectory based on the first and second set of values of the virtual wellbore for solving a reservoir simulation optimization problem.

determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model; (See ¶ 38- the present disclosure is directed to a computer-implemented method of solving a reservoir simulation optimization problem. The method includes creating an initial model of a well field having a plurality of wells, each well-being associated with a spatially-dependent parameter and dividing the well field into first and second regions, the first region including a first subset of the plurality of wells and the second region including a second subset of the plurality of wells. The method also includes solving for the parameters associated with the wells in the first subset to get a first set of values while holding constant the parameters associated with the wells in the second subset and setting the parameters associated with the wells in the first subset to the first set of values. See ¶ 41- the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir. Finally, the method includes preparing equipment to construct a portion of the plurality of physical wellbores and drilling the plurality of physical wellbores in accordance with the selected trajectory.)

Examiner note: Examiner consider preparing equipment to construct a portion of the plurality of physical wellbores as the refined solution to the first oilfield model using the selected trajectory. Examiner also consider the solution performed by reservoir simulation optimization method in the plurality of physical wellbores in the reservoir as the first oilfield model)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of oilfield operation as disclosed by Jamison to include applying, from the n solutions, the values for the set of common variable parameters to generate a as taught by Gorell in the system of Jamison in order to optimize a specific parameter for every well in a field (i.e., optimization at the "field level"). Reservoir simulation is an area of reservoir engineering that employs computer models to predict the transport of fluids, such as petroleum, water, and gas, within a reservoir. Reservoir simulators are used by petroleum producers in determining how best to develop new fields, as well as generate production forecasts on which investment decisions can be based in connection with developed fields. (See ¶ 001-002)



Regarding claim 27
Jamison teaches a non-transitory computer-readable medium storing instructions which, when executed by a processor, (see ¶ 52- software on a non-transitory information storage medium may configure the processing unit to carry out the desired processing, modeling, and display generation.) causes the processor to: 
identifying a first oilfield model as highest ranking among a set of two or more oilfield models based on an order of priority of respective target parameters within the oilfield models, wherein each of the oilfield models includes a target parameter and multiple variable parameters;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these modeled scenarios to identify how the outcomes of the models change when different parameters are modified. Because the cognitive computer analyzes the modeled scenarios in great detail in this manner, it detects relationships between various models parameters (e.g., well placement, well trajectory, 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm. 


determining n solutions to the first oilfield model that correspond to values of variable parameters in the first oilfield model and that optimize a target parameter of the first oilfield model. (see ¶ 25 The cognitive computer accesses such models and uses the models to generate multiple "scenarios" 

Examiner note: According to the specification page 2 line 11-12 it says values for all parameters in the model that will optimize the target parameter for that model are determined. This set of values is called a “solution”. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters for one scenario corresponds to one solution and if there is more scenarios then it corresponds to the n solutions. Each scenario is a different permutation of the oilfield operations models corresponds to the values of variable parameters. Examiner consider first oilfield model is the first oilfield operation model that optimize oilfield parameter (or target parameter) of higher importance obtained using the cognitive computer that ranks the recommendations based on a weighting algorithm.

identifying a second oilfield model as lower ranking than the first oilfield model based on the order of priority of respective target parameters within the oilfield models;;(¶ 25 the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each possible permutation of input parameters for each model. Each scenario is a different permutation of the oilfield operations models as applied to the oilfield operations situation. The cognitive computer uses these modeled scenarios to identify how the outcomes of the models change when different parameters are 

Examiner note: ¶ 25 teaches identifying several models based on the different scenarios. Under the broadest reasonable sense, the examiner consider second oilfield model is the second oilfield operation model that optimize another oilfield parameter (or another target parameter) of higher importance using the cognitive computer that ranks the recommendations based on a weighting algorithm. Examiner consider the rank 1 corresponds to the target parameter optimized using first oilfield model based on a weighing algorithm and rank 2 corresponds to another target parameter optimized using second oilfield model based on a weighing algorithm. 

identifying a set of variable parameters common to the first oilfield model and the second oilfield model; (see ¶ 25 The cognitive computer accesses such models and uses the models to generate multiple "scenarios" pertaining to the oilfield operations situation. In at least some embodiments, the cognitive computer generates all possible scenarios pertaining to the oilfield operations situation by using each 

Examiner note: Examiner consider multiples scenarios as the n number of solution. Under the broadest reasonable sense, the examiner consider array of values that are set for parameters in the first scenario corresponds to one solution and a single one of those parameter values are adjusted to form the second scenario. The combination of parameter values for first and second scenario corresponds to the set of parameter values used in the two solutions and thus, multiple scenarios corresponds to the n solutions. The relationship between the parameters helps to determine the set of common variables between the two models. 
and
adjusting operation of oilfield equipment using the refined solution. (See ¶ 14 and FIG. 8A is a schematic diagram of drilling equipment drilling a well. See ¶ 50-53- The drilling environment 800 contains numerous parameters that may be optimized based on the cognitive computer's recommendations. [Corresponds to the refined solution] The cognitive computer 702 learns about the drilling environment 800 by analyzing the scenarios (e.g., by adjusting various parameters in the oilfield operations models to determine how each such adjustment affects the outcome)

Examiner note: FIG 8A is the drilling equipment drilling a well where the parameters of drilling equipment are adjusted by analyzing the scenarios.

However, Jamison does not teach 
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model;
determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model.
In the related field of invention, Gorell teaches 
applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model; (see ¶ 41- The method includes creating an initial model of the reservoir having a plurality of virtual wellbores, each virtual wellbore being associated with a spatially-dependent parameter. The method includes solving for the parameters associated with the virtual wellbores in the first subset to get a first set of values while holding constant the parameters associated with the virtual wellbores in the second subset and setting the parameters associated with the virtual wellbores in the first subset to the first set of values. Further, the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir.)

Examiner note: Examiner consider the initial model as the second oilfield model with plurality of virtual well bores. The parameters associated with the virtual wellbores in the second subset (or second oilfield model) is different than the parameters in the first subset (or first oilfield model). Second oilfield model optimize the virtual wellbores by solving the parameters in the second subset to get a second set of values.  And applying from the n solutions corresponds to the selecting a position and trajectory based on the first and second set of values of the virtual wellbore for solving a reservoir simulation optimization problem.

determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model; (See ¶ 38- the present disclosure is directed to a computer-implemented method of solving a reservoir simulation optimization problem. The method includes creating an initial model of a well field having a plurality of wells, each well-being associated with a spatially-dependent parameter and dividing the well field into first and second regions, the first region including a first subset of the plurality of wells and the second region including a second subset of the plurality of wells. The method also includes solving for the parameters associated with the wells in the first subset to get a first set of values while holding constant the parameters associated with the wells in the second subset and setting the parameters associated with the wells in the first subset to the first set of values. See ¶ 41- the method includes solving for the parameters associated with the virtual wellbores in the second subset to get a second set of values while holding constant the parameters associated with the virtual wellbores in the first subset and based on the first and second sets of values, selecting a position and trajectory for a plurality of physical wellbores in the reservoir. Finally, the method includes preparing equipment to construct a portion of the plurality of physical wellbores and drilling the plurality of physical wellbores in accordance with the selected trajectory.)

Examiner note: Examiner consider preparing equipment to construct a portion of the plurality of physical wellbores as the refined solution to the first oilfield model using the selected trajectory. Examiner also consider the solution performed by reservoir simulation optimization method in the plurality of physical wellbores in the reservoir as the first oilfield model)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of oilfield operation as disclosed by Jamison to include applying, from the n solutions, the values for the set of common variable parameters to generate a solution to the second oilfield model that optimizes a target parameter in the second oilfield model that is different than the target parameter in the first oilfield model and determining a refined solution to the first oilfield model using a parameter value from the solution to the second oilfield model as a constant in said first oilfield model as taught by Gorell in the system of Jamison in order to optimize a specific parameter for every well in a field (i.e., optimization at the "field level"). Reservoir simulation is an area of reservoir engineering that employs computer models to predict the transport of fluids, such as petroleum, water, and gas, within a reservoir. Reservoir simulators are used by petroleum producers in determining how best to develop new fields, as well as generate production forecasts on which investment decisions can be based in connection with developed fields. (See ¶ 001-002)



13.           Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jamison et al., (PUB NO: US 20180119534 A1), hereinafter Jamison in view of Gorell (PUB NO: US 20150149140 A1) and further in view of Roberts et al., (PUB NO: US 20070174154 A1), hereinafter Roberts.

Regarding claim 8
Jamison further teaches wherein the different target parameter is the degree of sound emissions. (See ¶ 65 The frequency-based models determine the input operating parameters that mitigate the likelihood that the drill string bottom hole assembly (BHA) will vibrate at its natural frequency, since natural frequency vibration often results in vibration [corresponds to the sound emissions due to vibration]

The combination of Jamison and Gorell does not teach wherein the target parameter is revenue per barrel of oil equivalent (BOE). 

In the related field of invention, Roberts teaches wherein the target parameter is revenue per barrel of oil equivalent (BOE). (See ¶ 27-FIG. 4 illustratively lists total cost per BOE (Barrel Oil Equivalent) as a metric for operator profits)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of oilfield operation as disclosed by Jamison and Gorell to include wherein the target parameter is revenue per barrel of oil equivalent as taught by Roberts in the system of Jamison and Gorell for determining a baseline cost for a service or product; determining a savings relative to that baseline cost; and allocating a portion of that savings to a provider of that service or product as an increased profit multiplier to a burdened cost of that service or product. (See Abstract)



Conclusion

THIS ACTION IS MADE FINAL.  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 
14.           Claims 1-8 and 21-32 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160004800 A1 Singh et al.
Discussing the identifying an optimal parameter set size for modeling the target geological region, wherein the optimal parameter set size is determined in reference to a minimum combined error of the combined errors determined for each parameter set of the array.
US 20110040533 A1 Torrens et al.
Discussing the integrated model based on plural underlying models relating to corresponding aspects of subterranean formation development.
US 20160326845 A1 Djikpesse et al.,
Discussing the managing oilfield operations include obtaining a subsurface model including a fracture design model having a fracture property with an uncertain value.

15.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PURSOTTAM GIRI/Examiner, Art Unit 2128         

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128